[J-72B-2014]
                     IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT

     CASTILLE, C.J., SAYLOR, EAKIN, BAER, TODD, MCCAFFERY, STEVENS, JJ.


COMMONWEALTH OF PENNSYLVANIA, :                  No. 6 MAP 2014
                              :
               Appellant      :                  Appeal from the Order of the Superior
                              :                  Court at No. 2695 EDA 2012 dated
                              :                  6/25/13 which vacated and remanded the
          v.                  :                  judgment of sentence of the Chester
                              :                  County Court of Common Pleas, Criminal
                              :                  Division, at No. CP-15-CR-0001350-2012
                              :                  dated 8/27/12
                              :
JAMES JOHN HVIZDA,            :
                              :
               Appellee       :                  ARGUED: September 10, 2014




                                         OPINION


MR. CHIEF JUSTICE SAYLOR1                                      DECIDED: June 15, 2015


         The issue presented concerns whether a common pleas court was required to

permit withdrawal of a guilty plea, upon the defendant-appellee’s assertion of

innocence. The appeal is a companion case with Commonwealth v. Carrasquillo, ___

Pa. ___, ___ A.3d ___ (2015).

         Appellee stabbed his estranged wife, Kimberly, to death.        He immediately

surrendered to police and confessed.        Subsequently, he pled guilty to first-degree

murder and possession of an instrument of crime.           In exchange for the plea, the

1
    This matter was reassigned to this author.
Commonwealth was to recommend that Appellee would receive the mandatory

sentence of life imprisonment for first-degree murder and a consecutive term of

incarceration pertaining to the possessory offense.

        Just over two months later, when Appellee appeared for sentencing, he advised

the common pleas court that he wished to withdraw his plea, stating: “I’m here to

maintain my innocence in the charge of murder in the first degree.” N.T., July 9, 2012,

at 3. His counsel explained:

              There needs to be a fair and just reason [in support of a
              motion to withdraw a plea]. As stated previously in response
              to Your Honor’s inquiry, his fair and just reason is that he
              maintains his innocence on the charge of first degree murder
              and possessing an instrument of crime.
Id. at 6. The court listed the matter for hearing.

        At the hearing, Appellee again stated that he was innocent, but he offered no

evidence.     The Commonwealth presented audiotapes of Appellee’s telephone

conversations from prison, in which he stated that, although he “did it” and knew that he

“deserve[d] what [he was] gonna get,” he wished to stand trial to “get some of the story

out.”   N.T., Aug. 20, 2012, at 10-11.         On this basis, and more generally, the

Commonwealth took the position that Appellee’s assertion of innocence was implausible

and insincere.

        The common pleas court denied Appellee’s motion, applying the standard

derived from Commonwealth v. Forbes, 450 Pa. 185, 299 A.2d 268 (1973), which

requires a court to accept a presentence withdrawal of a plea upon presentation of a

fair-and-just reason, and in the absence of substantial prejudice to the Commonwealth.

See id. at 191, 299 A.2d at 271. The court relied on Commonwealth v. Tennison, 969
A.2d 572 (Pa. Super. 2009), for the proposition that it had the ability to adjudge the

sincerity of the innocence claim in the assessment of fairness and justice.         See


                                      [J-72B-2014] - 2
Commonwealth v. Hvizda, No. 1350-2012, slip op. at 2-3 (C.P. Chester Aug. 22, 2012)

(citing Tennison, 969 A.2d at 573).         According to the common pleas court, the

Commonwealth had “presented compelling and unique evidence to establish

[Appellee’s] bald assertion of innocence was at best pretextual and an attempt to

manipulate the system.” Id. at 3.

       After sentencing ensued in accordance with the plea agreement, Appellee lodged

an appeal. In its brief, the Commonwealth argued for the first time that the Forbes

standard did not govern Appellee’s motion. Rather, the Commonwealth observed, in

Commonwealth v. Lesko, 502 Pa. 511, 467 A.2d 307 (1983), this Court had substituted

a requirement that a defendant subject to a mandatory life sentence should establish a

manifest injustice to support presentence plea withdrawal. See id. at 517, 467 A.2d at

310.

       In a divided, memorandum decision, the Superior Court vacated the common

pleas court’s ruling and instructed that court to accept the plea withdrawal. The majority

related that, in the en banc decision in Commonwealth v. Katonka, 33 A.3d 44 (Pa.

Super. 2011), the intermediate court had explained that Tennison was limited to its facts

and that credibility assessments relative to a defendant’s claim of innocence were

impermissible. See id. at 49-50. Accordingly, the majority determined that the common

pleas court should have accepted Appellee’s assertion of innocence as a fair-and-just

reason in support of withdrawal.

       The majority also declined the Commonwealth’s invitation to apply Lesko. In this

regard, it distinguished the case on several grounds, including because Appellee was

not only required to receive a life sentence for first-degree murder but was also subject

to a term of incarceration for his possessory offense, and since Appellee was subject to

fines, costs, and restitutions in the discretion of the sentencing court.




                                      [J-72B-2014] - 3
       Then-President Judge Stevens dissented, essentially on the basis of the

common pleas court’s reasoning.

       The Commonwealth lodged a petition for allowance of appeal, which we

accepted to exercise plenary review over the legal issues presented.

       The Commonwealth first argues that Lesko is controlling and required the

Superior Court to apply a manifest injustice standard.              In the alternative, the

Commonwealth contends that Katonka’s proscription against credibility assessments

relative to innocence claims does not fairly derive from the decisions of this Court.

       Appellee finds Lesko to be outdated, poorly reasoned, difficult to apply, and

factually distinguishable. In terms of the appropriate application of the Forbes standard,

Appellee maintains, consistent with Superior Court precedent, that his bare assertion of

innocence is enough to establish a fair-and-just reason supporting presentence

withdrawal of a plea.

       Initially, we agree with Appellee that the Lesko decision is incompletely reasoned

on the relevant point and should not remain controlling authority. In Lesko, this Court

recognized the prevailing liberal standard for presentence withdrawal as established in

Forbes. See Lesko, 502 Pa. at 517, 467 A.2d at 310. The Court observed, however,

that the standard for post-sentence withdrawal is a stringent one, requiring the

defendant to establish manifest injustice. The remainder of the Lesko Court’s reasoning

is as follows:

                 The basis for the difference between these two standards is
                 clear. Allowing an accused to withdraw his guilty plea after
                 imposition of sentence requires a stricter standard to prevent
                 defendants from using a guilty plea as a tool for previewing
                 the sentencing by the court. Such a misuse does not occur
                 when withdrawing a guilty plea prior to sentencing.




                                       [J-72B-2014] - 4
              The lower court applied the “manifest injustice” standard,
              reasoning that the [a]ppellant was pre-advised of the only
              possible sentence. Therefore, the [a]ppellant’s petition was
              akin to a post-sentencing petition. Because the [a]ppellant
              was well aware of the only possible sentence imposable for
              the crime to which he pled guilty, we find no error in applying
              the “manifest injustice” standard. In any event, applying the
              “fair and just reason” standard will not give the Appellant the
              requested relief.
Id. (emphasis in original).

       Unfortunately, the Lesko Court did not discuss all of the policies underlying the

Forbes rule. Indeed, the main reason the Court has repeatedly invoked in support of

the liberal allowance of presentence withdrawal of pleas is to safeguard defendants’ trial

rights. See, e.g., Commonwealth v. Santos, 450 Pa. 492, 494-95, 301 A.2d 829, 830

(1973) (“[S]ince guilty pleas involve the simultaneous waiver of so many constitutional

rights, we have recently emphasized ‘that a request [to withdraw] made before

sentencing . . . should be liberally allowed.’” (quoting Forbes, 450 Pa. at 190, 299 A.2d

at 271 (emphasis added; footnote omitted))). Moreover, Lesko’s rationale centered on

“sentence-previewing” is strained. While Lesko correctly recognized that a defendant

pleading guilty to an offense triggering a mandatory life sentence has no need to

preview the sentencing result (as he already knows that he will receive a life sentence

at the time the plea is accepted), Lesko used this premise to reach the opposite

conclusion of that to which it logically leads. Contrary to the Lesko Court’s reasoning, if

preventing previewing were the only reason supporting implementation of an elevated

standard, there would be no reason to apply the higher standard at all to a defendant

who has pled guilty to an offense triggering a mandatory life sentence.2            Lesko,


2
  Of course, there are other justifications for the elevated standard governing post-
sentence withdrawal motions, also not recognized in Lesko. See, e.g., Commonwealth
v. Gunter, 565 Pa. 79, 84, 771 A.2d 767, 771 (2001) (“The different treatment of pre-
(Mcontinued)

                                     [J-72B-2014] - 5
however, upended this logic to conclude that the liberal standard should not apply in the

first instance, again, without any acknowledgement of the driving justification for

liberality in the presentence period, i.e., safeguarding defendants’ trial rights.

       We also agree with Appellee that the Lesko approach is problematic in its

application, as it yields distinctions and variations such as are reflected in the opinion of

the Superior Court majority here. Accordingly, while we recognize the importance of

adhering to precedent, we disapprove Lesko’s idiosyncratic approach to presentence

withdrawal. See generally Ayala v. Phila. Bd. of Pub. Ed., 453 Pa. 584, 606, 305 A.2d
877, 888 (1973) (“[T]he doctrine of stare decisis is not a vehicle for perpetuating error,

but rather a legal concept which responds to the demands of justice and, thus, permits

the orderly growth processes of the law to flourish.”).

       In the companion case of Carrasquillo, however, we have determined that a

bare assertion of innocence – such as Appellee provided as the basis for withdrawing

his guilty plea – is not, in and of itself a sufficient reason to require a court to grant such

a request. See Carrasquillo, ___ Pa. at ___, ___ A.3d at ___. Accordingly, and for the

reasons set forth more fully in that case, the common pleas court did not err in denying

Appellee’s withdrawal motion.

       The order of the Superior Court is reversed, and the matter is remanded for

reinstatement of the judgment of sentence.



       Former Chief Justice Castille and former Justice McCaffery did not participate in

the decision of this case.



(continuedM)
and postsentence motions reflects the tension in our jurisprudence between the
individual’s fundamental right to a trial and the need for finality in the proceedings.”).



                                      [J-72B-2014] - 6
       Messrs. Justice Eakin and Baer, Madame Justice Todd and Mr. Justice Stevens

join the opinion.

       Mr. Justice Stevens files a concurring opinion.




                                    [J-72B-2014] - 7